Exhibit 10.27

Translation

SUPPLEMENTARY AGREEMENT TO THE EMPLOYMENT AGREEMENT

DATED 22 March 2000

between

FiberMark Gessner GmbH & Co. OHG

(hereinafter referred to as the “Employer”)

and

Dr. Walter Haegler, Ludwig-Thoma-Straße 6, 83620 Feldkirchen-Westerham

(hereinafter referred to as the “Employee”)

and

FiberMark Services GmbH & Co. KG

(hereinafter referred to as “FiberMark Services”)

Preliminary remark:

The Employee was employed with the Employer.  The Employee has joined FiberMark
Services on 13 October 2003.  For the duration of the employment relationship
between the Employee and FiberMark Services the employment relationship of the
Employee with the Employer shall be suspended.  Now therefore, in consideration
of the foregoing the parties agree as follows:

1.                  The rights and obligations from the employment relationship
between the Employee and the Employer shall be suspended for the term of the
employment agreement agreed between the Employee and FiberMark Services.

2.                  During his employment with FiberMark Services the Employee
shall be put in a position as if he would continue to be employed with his
former Employer.  All contractual terms (rights and obligations from the
employment relationship) between the Employee and FiberMark Services correspond
to those resulting from the employment agreement between the Employee and the
Employer.


--------------------------------------------------------------------------------


3.                  The present Agreement and the suspended employment
relationship with the Employer shall end upon termination of the employment
relationship between the Employee and FiberMark Services – subject to the
provisions according to clause 4 of this Agreement.

4.                  The Employee shall have a special right of termination
vis-à-vis FiberMark Services and an associated right for reactivation of the
dormant employment agreement with the Employer such entitlement applying in the
following situations:

·                  If the ownership structure of the Employer changes, either
directly or indirectly, by the acquisition through third parties, which are not
affiliated with FiberMark Inc. as defined in sections 15 et seq. of the German
Stock Corporation Act, and if these third parties or any of their affiliated
companies, either directly or indirectly, do not at the same time acquire a
share in FiberMark Services which is basically of an analogous size, whereby it
makes no difference whether the respective shares are acquired via a share or
asset deal

OR

·                  If the ownership structure of FiberMark Services changes,
either directly or indirectly, by the acquisition through third parties, which
are not affiliated with FiberMark Inc. as defined in sections 15 et seq. of the
German Stock Corporation Act, and if these third parties or any of their
affiliated companies, either directly or indirectly, do not at the same time
acquire a share in the Employer which is basically of an analogous size, whereby
it makes no difference whether the respective shares are acquired via a share or
asset deal.

The Employee shall exercise the special right of termination and the associated
right for reactivation of the dormant employment agreement towards FiberMark
Services and the Employer in writing within three weeks after having become
aware of the above grounds of termination.  In such case the employment
relationship with FiberMark Services will be terminated and the dormant
employment relationship with the Employer be reactivated upon expiry of the
period of termination.

5.                  Should the employment relationship between the Employee and
the Employer be reactivated the Employee shall be put in a position as if the
employment relationship had not been suspended but had been continued without
interruption.

Bruckmühl, 31 October 2003
HR/es

2


--------------------------------------------------------------------------------


 

FiberMark Gessner GmbH & Co. OHG

 

 

FiberMark Services

 

 

 

 

Signed by Dr. Walter Haegler (Employer)

by (Employee)

 

by Dr. Walter Haegler

 

3


--------------------------------------------------------------------------------